*270Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered October 23, 2003, which granted plaintiffs’ motion to hold defendant in contempt insofar as to refer the matter for a hearing on the issue of legal fees, unanimously affirmed, without costs.
The order was clearly a contempt finding against defendant for failure to comply with a prior unconditional court order to issue privatized stock to plaintiffs (see Blutreich v Amalgamated Dwellings, 298 AD2d 185 [2002], lv denied 100 NY2d 501 [2003]). Accordingly, legal fees were properly recoverable by plaintiffs pursuant to Judiciary Law § 773 (see Holskin v 22 Prince St. Assoc., 178 AD2d 347 [1991]).
We have reviewed defendant’s remaining arguments and find them unavailing. Concur—Nardelli, J.P., Andrias, Sullivan and Ellerin, JJ.